



Exhibit 10.2
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT by and between Warrior Met Coal, Inc. (the “Company”),
and Charles Lussier (“Executive”) (collectively, the “Parties”) is entered into
as of March 1, 2020 (the “Effective Date”).
WHEREAS, the Company and Executive desire to enter into this employment
agreement (this “Agreement”) pursuant to the terms, provisions and conditions
set forth herein, which will govern the terms of Executive’s employment with the
Company.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:
1.
Employment Period.

Executive shall be employed by the Company for a period commencing as of the
Effective Date and continuing until such time as Executive’s employment is
terminated in accordance with Section 3 hereof (the “Employment Period”). Upon
Executive’s termination of employment with the Company for any reason, Executive
shall immediately resign all positions with the Company and any of its
subsidiaries and affiliates, including any position as a member of the Company’s
Board of Directors (the “Board”). The Company and its subsidiaries and
affiliates are herein referred to collectively as the “Company Group.”
2.
Terms of Employment.

(a)Position. During the Employment Period, Executive shall serve as Chief
Commercial Officer of the Company and will perform such duties and exercise such
supervision with regard to the business of the Company as are commensurate with
such position, including such duties as may be prescribed from time to time by
the Chief Executive Officer of the Company (the “CEO”). Executive shall report
directly to the CEO and, if reasonably requested by the Board, Executive hereby
agrees to serve (without additional compensation) as an officer and director of
the Company Group.
(b)Duties.     During the Employment Period, Executive shall have such
responsibilities, duties and authority that are commensurate with Executive’s
position, subject at all times to the control of the CEO, and shall perform such
services as customarily are provided by an executive of a corporation with
Executive’s position and such other services consistent with Executive’s
position, as shall be assigned to Executive from time to time by the CEO. During
the Employment Period, and excluding any periods of vacation and sick leave to
which Executive is entitled, Executive agrees to devote all of Executive’s
business time to the business and affairs of the Company and to use Executive’s
commercially reasonable efforts to perform faithfully, effectively and
efficiently Executive’s responsibilities and obligations hereunder. Executive
shall be entitled to engage in charitable and educational activities and to
manage Executive’s personal and family investments, to the extent such
activities are not competitive with the business of the Company, do not
interfere with the performance of Executive’s duties for the Company and are
otherwise consistent with the Company’s governance policies.
(c)Compensation.
(i)Base Salary. During the Employment Period, Executive shall receive an annual
base salary in an amount equal to three hundred thirty thousand dollars
($330,000), less all applicable withholdings, which shall be paid in accordance
with the customary payroll practices of the Company and prorated for partial
calendar years of employment (as in effect from time to time, the “Annual Base
Salary”). The Annual Base Salary shall be subject to annual review by the Board,
in its sole discretion, for possible increase and any such increased Annual Base
Salary documented in the form of a resolution adopted by the Board or an
amendment to this Agreement shall constitute “Annual Base Salary” for purposes
of this Agreement.
(ii)Annual Bonus. During the Employment Period, with respect to each completed
fiscal year of the Company, Executive shall be eligible to receive a bonus (the
“Bonus”) with a target amount equal to eighty percent (80%) of Annual Base
Salary contingent upon the achievement of qualitative and quantitative
performance goals approved by the Board. The Bonus, if any, shall be paid in
accordance with the terms of the applicable bonus plan as in effect from time to
time, and shall require that Executive be employed with the Company on the date
of payment of such Bonus.
(iii)Equity Awards. During the Employment Period, Executive shall be entitled to
receive equity awards under the Warrior Met Coal, Inc. 2017 Equity Incentive
Plan and any other incentive compensation plan or arrangement adopted by the
Company from time to time in which similarly situated executives of the Company
are eligible to participate, in amounts and at times determined by and subject
to approval of the Board.





--------------------------------------------------------------------------------





(iv)Benefits. During the Employment Period, Executive shall be eligible to
participate in all retirement, compensation and employee benefit plans,
practices, policies and programs provided by the Company to the extent
applicable generally to other similarly situated executives of the Company
(except severance plans, policies, practices or programs) subject to the
eligibility criteria set forth therein, as such may be amended or terminated
from time to time.
(v)Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable business expenses incurred by Executive
in performance of Executive’s duties hereunder provided that Executive provides
all necessary documentation in accordance with the Company’s policies.
(vi)Indemnification. The Company shall indemnify Executive, to the fullest
extent permitted by applicable law, against all costs, charges and expenses
incurred or sustained by Executive, including the cost and expenses of legal
counsel, in connection with any action, suit or proceeding (collectively a
“Proceeding”) to which Executive may be made a party by reason of Executive
being or having been an officer, director or employee of the Company Group.
Notwithstanding the preceding sentence, Executive shall not be entitled to
indemnification in connection with any gross negligence or willful misconduct of
Executive. Executive shall be covered during the entire term of this Agreement
and thereafter for at least six (6) years by officer and director liability
insurance in amounts and on terms similar to that afforded to other executives
and/or directors of the Company Group.
3.
Termination of Employment.

(a)Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes subject to a Disability (as defined
below) during the Employment Period, the Company may give Executive written
notice in accordance with Sections 3(f) and 10(g) of its intention to terminate
Executive’s employment. For purposes of this Agreement, “Disability” means, as
determined in the Company’s sole discretion, Executive’s inability to perform
Executive’s duties hereunder by reason of any medically determinable physical or
mental impairment for a period of six (6) months or more in any twelve (12)
month period.
(b)Cause. Executive’s employment may be terminated at any time by the Company
for Cause (as defined below). For purposes of this Agreement, “Cause” means
Executive’s (i) commission of, conviction for, plea of guilty or nolo contendere
to a felony or a crime involving moral turpitude, or other material act or
omission involving dishonesty or fraud, (ii) engaging in conduct that
constitutes fraud or embezzlement, (iii) engaging in conduct that constitutes
gross negligence or willful gross misconduct that results or could reasonably be
expected to result in harm to the Company Group’s business or reputation, (iv)
breach of any material terms of Executive’s employment, which results or could
reasonably be expected to result in harm to the Company Group’s business or
reputation, (v) continued willful failure to substantially perform Executive’s
duties or (vi) breach of any material policy of the Company Group that is
applicable to employees generally that is reasonably likely to result in
demonstrable harm to the Company Group. Executive’s employment shall not be
terminated for “Cause” within the meaning of clauses (iv), (v) or (vi) above
unless Executive has been given written notice stating the basis for such
termination and Executive is given fifteen (15) days to cure, to the extent
curable, the act or omission that is the basis of any such claim.
(c)Termination Without Cause. The Company may terminate Executive’s employment
hereunder without Cause at any time.
(d)Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason upon thirty (30) days’ prior written notice following
the occurrence of the event giving rise to the termination for Good Reason. For
purposes of this Agreement, “Good Reason” means voluntary resignation after any
of the following actions taken by the Company without Executive’s written
consent: (i) a material diminution in Executive’s title or authority, (ii) any
material failure to pay compensation when due, (iii) a reduction in base pay or
bonus opportunity other than reductions applicable to senior executives
generally, (iv) relocation of Executive’s principal place of business by more
than 50 miles that materially increases Executive’s commute or (v) any other
material breach of this Agreement by the Company. Executive’s employment shall
not be terminated for “Good Reason” unless Executive has given the Company
written notice stating the condition that is the basis for such termination
within thirty (30) days following the initial occurrence of the event or
condition allegedly constituting Good Reason and the Company fails to cure such
condition within fifteen (15) days following receipt of such notice.
(e)Voluntary Termination. Executive’s employment may be terminated at any time
by Executive without Good Reason upon thirty (30) days’ prior written notice.
(f)Notice of Termination. Any termination by the Company for Cause or without
Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination (as defined below) to the other party
hereto given in accordance with Section 10(g). For purposes of this Agreement, a
“Notice of Termination” means a written notice that (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable





--------------------------------------------------------------------------------





detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date. The failure by Executive or the Company to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right of Executive or the
Company hereunder or preclude Executive or the Company from asserting such fact
or circumstance in enforcing Executive’s or the Company’s rights hereunder.
(g)Date of Termination. For purposes of this Agreement, “Date of Termination”
means (i) if Executive’s employment is terminated by the Company for Cause,
without Cause or by reason of Disability, the date of receipt of the Notice of
Termination in accordance with Section 3(a), Section 3(b) or Section 3(c) or any
later date specified therein pursuant to Section 3(f), as the case may be, (ii)
if Executive’s employment is terminated by Executive for Good Reason or without
Good Reason, the date specified in the Notice of Termination in accordance with
Section 3(d) or Section 3(e) or any later date specified therein pursuant to
Section 3(f), as the case may be, and (iii) if Executive’s employment is
terminated by reason of death, the date of death.
4.
Obligations of the Company upon Termination.

(a)Without Cause; For Good Reason. If during the Employment Period, the Company
shall terminate Executive’s employment without Cause or Executive shall
terminate Executive’s employment for Good Reason, then the Company will provide
Executive with the following payments and/or benefits:
(i)the Company shall pay to Executive as soon as reasonably practicable but no
later than the 15th day of the third month following the end of the calendar
year that contains the Date of Termination in a lump sum to the extent not
previously paid, (A) the Annual Base Salary through the Date of Termination, (B)
the amount of any unpaid expense reimbursements to which Executive may be
entitled pursuant to Section 2(c)(v) hereof, and (C) any other vested payments
or benefits to which Executive or Executive’s estate may be entitled to receive
under any of the Company’s benefit plans or applicable law, in accordance with
the terms of such plans or law (clauses (A)-(C), the “Accrued Obligations”);
(ii)subject to Section 4(e) below, the Company shall pay Executive an amount
equal to one times (lx) Executive’s Annual Base Salary as in effect as of the
Date of Termination in substantially equal installments in accordance with the
Company’s customary payroll practices, commencing on the first payroll date
occurring on or after the date that is sixty (60) days following the Date of
Termination (with the first installment inclusive of the installments that would
have otherwise been payable during such initial sixty (60) day period) and
ending on the first anniversary of the Date of Termination (the “Severance
Payment”); and
(iii)subject to Section 4(e) below, after a Date of Termination occurring
following the third quarter of the Company’s fiscal year, the Company shall pay
Executive as soon as reasonably practicable but no later than the 15th day of
the third month following the end of the calendar year that contains the Date of
Termination a prorated bonus for the year of termination based on the number of
days in such year elapsed through the Date of Termination, with the amount
thereof determined based on the actual result of the Company for such year and
payable when bonuses for such year are generally paid to employees of the
Company (the “Prorated Bonus”).
(b)Without Cause or For Good Reason following a Change in Control. If during the
Employment Period, a Change in Control (as defined below) occurs and within
twelve (12) months following the occurrence of such Change in Control, the
Company shall terminate Executive’s employment without Cause or Executive shall
terminate Executive’s employment for Good Reason, then, in lieu of the payments
and benefits described in Section 4(a) above, the Company will provide Executive
with the following payments and/or benefits:
(i)the Company shall pay to Executive as soon as reasonably practicable but no
later than the 15th day of the third month following the end of the calendar
year that contains the Date of Termination a lump sum amount equal to the
Accrued Obligations; and
(ii)subject to Section 4(e) below, the Company shall pay to Executive as soon as
reasonably practicable but no later than the 15th day of the third month
following the end of the calendar year that contains the Date of Termination a
lump sum amount equal to one and one-half times (1.5x) Executive’s Annual Base
Salary as in effect as of the Date of Termination (the “Enhanced Severance
Payment”).
For purposes of this Agreement, “Change in Control” means, with respect to the
Company, the first to occur of any of the following: (i) the acquisition by any
person or “group” (as defined in section 13(d) of the Securities Exchange Act of
1934, as amended), other than by (A) the Company Group; (B) any employee benefit
plan of the Company Group; or (C) any holder of the Company’s equity securities
issued in connection with the Company’s 2016 reorganization, through one
transaction or a





--------------------------------------------------------------------------------





series of related transactions of more than 50% of the combined voting power of
the then outstanding voting securities of the Company; (ii) the merger or
consolidation of the Company as a result of which persons who were holders of
the Company’s equity securities immediately prior to such merger or
consolidation, do not, immediately thereafter, own, directly or indirectly, 50%
or more of the combined voting power entitled to vote generally in the election
of directors of the merged or consolidated company; or (iii) the sale, transfer
or other disposition of all or substantially all of the assets of the Company
and its subsidiaries (determined on a consolidated basis) through one
transaction or a series of related transactions occurring during any period of
twelve (12) consecutive months to one or more persons who are not, immediately
prior to such sale, transfer or other disposition, holders of the Company’s
securities or affiliates of the Company.
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to
occur (i) unless such transaction satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(v) or (vii) or (ii) upon the occurrence of any
liquidation or dissolution of the Company, including if the Company files for
bankruptcy, liquidation or reorganization under the United States Bankruptcy
Code.
(c)Death or Disability. If Executive’s employment shall be terminated by reason
of Executive’s death or Disability, then the Company will provide Executive with
the Accrued Obligations within ninety (90) days of the date of receipt of the
Notice of Termination. Thereafter, the Company shall have no further obligation
to Executive or Executive’s legal representatives.
(d)Cause; Other than for Good Reason. If Executive’s employment shall be
terminated by the Company for Cause or by Executive without Good Reason, then
the Company shall have no further obligations to Executive other than for
payment of the Accrued Obligations no later than the 15th day of the third month
following the end of the calendar year that contains the Date of Termination.
(e)Separation Agreement and General Release. The Company’s obligation to provide
the Severance Payment, the Enhanced Severance Payment or the Prorated Bonus is
conditioned on Executive’s or Executive’s legal representative’s executing a
separation agreement and general release of claims related to or arising from
Executive’s employment with the Company or the termination of employment,
against the Company Group (and their respective officers and directors) in a
form reasonably determined by the Company, which shall be provided by the
Company to Executive within five (5) days following the Date of Termination;
provided, that, if Executive should fail to execute (or revokes) such release
within sixty (60) days following the Date of Termination, the Company shall not
have any obligation to provide the Severance Payment, the Enhanced Severance
Payment or the Prorated Bonus. If Executive executes the release within such
sixty (60) day period and does not revoke the release within seven (7) days
following the execution of the release, the Severance Payment, the Enhanced
Severance Payment or the Prorated Bonus will be provided in accordance with
Section 4(a)(ii), Section 4(a)(iii) or Section 4(b)(ii), as applicable.
5.
Restrictive Covenants.

(a)Non-Solicitation. In consideration of Executive’s employment and receipt of
payments hereunder, during the period commencing on the Effective Date and
ending twenty-four (24) months after the Date of Termination, Executive shall
not directly, or indirectly through another person, (x) induce or attempt to
induce any employee, representative, agent or consultant of the Company Group to
leave the employ or services of the Company Group, or in any way interfere with
the relationship between the Company Group and any employee, representative,
agent or consultant thereof, (y) hire any person who was an employee,
representative, agent or consultant of the Company Group at any time during the
twelve-month period immediately prior to the date on which such hiring would
take place or (z) directly or indirectly call on, solicit or service any
customer, supplier, licensee, licensor, representative, agent or other business
relation of the Company Group in order to induce or attempt to induce such
person to cease doing business with, or reduce the amount of business conducted
with, the Company Group, or in any way interfere with the relationship between
any such customer, supplier, licensee, licensor, representative, agent or
business relation of the Company Group. No action by another person or entity
shall be deemed to be a breach of this provision unless Executive directly or
indirectly assisted, encouraged or otherwise counseled such person or entity to
engage in such activity.
(b)Non-Competition. Executive hereby acknowledges that it is familiar with the
Confidential Information (as defined below) of the Company and its subsidiaries.
Executive acknowledges and agrees that the Company would be irreparably damaged
if Executive were to provide services to any person competing with the Company
Group engaged in a similar business and that such competition by Executive would
result in a significant loss of goodwill by the Company. Therefore, Executive
agrees that during the period commencing on the Effective Date and ending twelve
(12) months after the Date of Termination, Executive shall not (and shall cause
each of Executive’s or its affiliates not to) directly or indirectly own any
interest in, manage, control, participate in (whether as an officer, director,
manager, employee, partner, equity holder, member, agent, representative or
otherwise), consult with, render services for, or in any other manner engage in
any business engaged directly or indirectly, in the Geographic Area (as defined
below), in the business of the Company or any of its subsidiaries as currently
conducted or





--------------------------------------------------------------------------------





proposed to be conducted as of the Date of Termination; provided, that nothing
herein shall prohibit Executive from being a passive owner of not more than 5%
of the outstanding stock of any class of a corporation which is publicly traded
so long as Executive does not have any active participation in the business of
such corporation. For purposes of this Agreement, the “Geographic Area” shall
mean North America.
(c)Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time, either during Executive’s employment with the
Company or at any time thereafter, any Confidential Information of which
Executive is or becomes aware, whether or not such information is developed by
Executive, except to the extent that such disclosure or use is directly related
to and required by Executive’s performance in good faith of duties assigned to
Executive by the Company. Executive will take all appropriate steps to safeguard
Confidential Information in Executive’s possession and to protect it against
disclosure, misuse, espionage, loss and theft. Executive shall deliver to the
Company at the termination of Executive’s employment with the Company, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the Work Product (as defined below)
of the business of the Company Group that Executive may then possess or have
under Executive’s control.
(d)Proprietary Rights. Executive recognizes that the Company Group possesses a
proprietary interest in all Confidential Information and Work Product and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Company Group and Executive in writing. Executive expressly agrees that any Work
Product made or developed by Executive or Executive’s agents during the course
of Executive’s employment, including any Work Product which is based on or
arises out of Work Product, shall be the property of and inure to the exclusive
benefit of the Company Group. Executive further agrees that all Work Product
developed by Executive (whether or not able to be protected by copyright, patent
or trademark) during the course of Executive’s employment with the Company, or
involving the use of the time, materials or other resources of the Company
Group, shall be promptly disclosed to the Company Group and shall become the
exclusive property of the Company Group, and Executive shall execute and deliver
any and all documents necessary or appropriate to implement the foregoing.
(e)Certain Definitions.
(i)For purposes of this Agreement, “Confidential Information” means information
that is not generally known to the public (but for purposes of clarity,
Confidential Information shall never exclude any such information that becomes
known to the public because of Executive’s unauthorized disclosure) and that is
used, developed or obtained by the Company Group in connection with its
business, including, but not limited to, information, observations and data
obtained by Executive while employed by the Company Group concerning (A) the
business or affairs of the Company Group, (B) products or services, (C) fees,
costs and pricing structures, (D) designs, (E) analyses, (F) drawings,
photographs and reports, (G) computer software, including operating systems,
applications and program listings, (H) flow charts, manuals and documentation,
(I) databases, (J) accounting and business methods, (K) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (L) customers and clients and customer or
client lists, (M) other copyrightable works, (N) all production methods,
processes, technology and trade secrets, and (0) all similar and related
information in whatever form. Confidential Information will not include any
information that has been published in a form generally available to the public
(except as a result of Executive’s unauthorized disclosure) prior to the date
Executive proposes to disclose or use such information. Confidential Information
will not be deemed to have been published or otherwise disclosed merely because
individual portions of the information have been separately published, but only
if all material features comprising such information have been published in
combination.
(ii)For purposes of this Agreement, “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) that relates to the Company Group’s actual or
anticipated business, research and development or existing or future products or
services and that are conceived, developed or made by Executive (whether or not
during usual business hours and whether or not alone or in conjunction with any
other person) while employed by the Company together with all patent
applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing.
(f)Enforcement. If Executive commits a breach of any of the provisions of this
Section 5 or Section 6 below, the Company shall have the right and remedy to
have the provisions specifically enforced by any court having jurisdiction, it
being acknowledged and agreed by Executive that the services being rendered
hereunder to the Company Group are of a special, unique and extraordinary
character and that any such breach will cause irreparable injury to the Company
Group and that money damages will not provide an adequate remedy to the Company
Group. Such right and remedy shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company at law or in equity.
Accordingly, Executive consents to the issuance of





--------------------------------------------------------------------------------





an injunction, whether preliminary or permanent, consistent with the terms of
this Agreement (without posting a bond or other security) if the Company
establishes a violation of Section 5 or Section 6 of this Agreement.
(g)Blue Pencil. If, at any time, the provisions of this Section 5 shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter and Executive and the Company agree that this Agreement as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.
(h)Tolling. The periods during which the covenants set forth in this Section 5
shall survive shall be tolled during (and shall be deemed automatically extended
by) any period during which Executive is in violation of any such covenants, to
the extent permitted by applicable law.
(i)Severance Payment.     In addition to the foregoing, and not in any way in
limitation of any right or remedy otherwise available to the Company, if
Executive violates Section 5 or Section 6 hereof, any Severance Payment or
Enhanced Severance Payment then or thereafter due from the Company to Executive
shall be terminated immediately and the Company’s obligation to pay and
Executive’s right to receive such Severance Payment or Enhanced Severance
Payment shall terminate and be of no further force or effect.
(j)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS SECTION 5 AND
HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS EXECUTIVE
CONSIDERED NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS
AND SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.
6.
Non-Disparagement.

During the Employment Period and at all times thereafter, neither Executive nor
Executive’s agents, on the one hand, nor the Company formally, or its executives
or Board, on the other hand, shall directly or indirectly issue or communicate
any public statement, or statement likely to become public, that maligns,
denigrates or disparages the other (including, in the case of communications by
Executive or Executive’s agents, the Company Group or any of Company Group’s
officers, directors or employees). The foregoing shall not be violated by
truthful responses to (i) legal process or governmental inquiry or (ii) by
private statements to the Company Group or any of the Company Group’s officers,
directors or employees; provided, that, in the case of Executive, with respect
to clause (ii), such statements are made in the course of carrying out
Executive’s duties pursuant to this Agreement.
7.
Confidentiality of Agreement.

The Parties agree that the consideration furnished under this Agreement, the
discussions and correspondence that led to this Agreement, and the terms and
conditions of this Agreement are private and confidential. Except as may be
required by applicable law, regulation or stock exchange requirement, neither
Party may disclose the above information to any other person or entity without
the prior written approval of the other.
8.
Compensation Recovery Policy.

If any of the Company’s financial statements are required to be restated due to
errors, omissions, fraud or misconduct (including, but not limited to,
circumstances where the Company has been required to prepare an accounting
restatement due to material non-compliance with any financial reporting
requirement, as enforced by the Securities and Exchange Commission), the
Compensation Committee of the Board or the Board may, in its sole discretion but
acting in good faith, direct that the Company recover all or a portion of any
cash incentive, equity compensation or severance disbursements paid to Executive
with respect to any fiscal year of the Company for which the financial results
are negatively affected by such restatement.
9.
Executive’s Representations, Warranties and Covenants.

Executive hereby represents and warrants to the Company that:
(i)Executive has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive;





--------------------------------------------------------------------------------





(ii)the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;
(iii)Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, fee for services agreement,
confidentiality agreement or similar agreement with any other person;
(iv)upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;
(v)Executive understands that the Company will rely upon the accuracy and truth
of the representations and warranties of Executive set forth herein and
Executive consents to such reliance; and
(vi)as of the date of execution of this Agreement, Executive is not in breach of
any of its terms, including having committed any acts that would form the basis
for a Cause termination if such act had occurred after the Effective Date.
10.
General Provisions.

(a)Severability. It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
(b)Entire Agreement and Effectiveness. Effective as of the Effective Date, this
Agreement embodies the complete agreement and understanding among the Parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, which may have related to the subject matter hereof in any way.
(c)Successors and Assigns.
(i)This Agreement is personal to Executive and without the prior written consent
of the Company shall not be assignable by Executive otherwise than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by Executive’s legal representatives.
(ii)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise.
(d)Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
(e)Enforcement.





--------------------------------------------------------------------------------





(i)Arbitration. Except for disputes arising under Section 5 or Section 6 of this
Agreement (including, without limitation, any claim for injunctive relief), any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
Parties are unable to resolve by mutual agreement, shall be settled by
submission by either Executive or the Company of the controversy, claim or
dispute to binding arbitration in Alabama (unless the Parties agree in writing
to a different location), before a single arbitrator in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association then
in effect. In any such arbitration proceeding, the Parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be accompanied by a reasoned opinion, and shall be final,
binding and conclusive on all Parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof. The Company will
bear the totality of the arbitrator’s and administrative fees and costs. Each
Party shall bear its or his or her litigation costs and expenses; provided,
however, that the arbitrator shall have the discretion to award the prevailing
party reimbursement of its or his or her reasonable attorney’s fees and costs.
Upon the request of any of the Parties, at any time prior to the beginning of
the arbitration hearing, the Parties may attempt in good faith to settle the
dispute by mediation administered by the American Arbitration Association. The
Company will bear the totality of the mediator’s and administrative fees and
costs.
(ii)Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.
(iii)Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.
(f)Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.
(g)Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five (5)
days after deposit in the U.S. mail and one day after deposit for overnight
delivery with a reputable overnight courier service.
If to the Company, to:
Warrior Met Coal, Inc.
16243 Highway 216
Brookwood, AL 35444
Attention: Chief Executive Officer


with a copy (which shall not constitute notice) to:


Maynard, Cooper & Gale, P.C.
1901 Sixth Ave. North
Suite 2400
Birmingham, AL 35203
Facsimile: (205) 254-1999
Attention: Timothy W. Gregg


If to Executive, to:


Executive’s home address most recently on file with the Company.
(h)Withholdings Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.





--------------------------------------------------------------------------------





(i)Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements contained herein shall survive the consummation of the
transactions contemplated hereby indefinitely.
(j)Descriptive Headings. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement. All
references to a “Section” in this Agreement are to a section of this Agreement
unless otherwise noted.
(k)Construction. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party.
(l)Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
(m)Section 409A. Notwithstanding anything herein to the contrary, this Agreement
is intended to be interpreted and applied so that the payment of the benefits
set forth herein either shall either be exempt from the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), or shall
comply with the requirements of such provision. Notwithstanding anything in this
Agreement or elsewhere to the contrary, distributions upon termination of
Executive’s employment may only be made upon a “separation from service” as
determined under Section 409A of the Code. Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section 409A of
the Code. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise which
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code. To the extent that any reimbursements pursuant to this Agreement or
otherwise are taxable to Executive, any reimbursement payment due to Executive
shall be paid to Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred; provided,
that, Executive has provided the Company written documentation of such expenses
in a timely fashion and such expenses otherwise satisfy the Company’ expense
reimbursement policies. Reimbursements pursuant to this Agreement or otherwise
are not subject to liquidation or exchange for another benefit and the amount of
such reimbursements that Executive receives in one taxable year shall not affect
the amount of such reimbursements that Executive receives in any other taxable
year. Notwithstanding any provision in this Agreement to the contrary, if on the
date of his termination from employment with the Company, Executive is deemed to
be a “specified employee” within the meaning of Code Section 409A and the Final
Treasury Regulations using the identification methodology selected by the
Company from time to time, or if none, the default methodology under Code
Section 409A, any payments or benefits due upon a termination of Executive’s
employment under any arrangement that constitutes a “deferral of compensation”
within the meaning of Code Section 409A shall be delayed and paid or provided
(or commence, in the case of installments) on the first payroll date on or
following the earlier of (i) the date which is six (6) months and one (1) day
after Executive’s termination of employment for any reason other than death, and
(ii) the date of Executive’s death, and any remaining payments and benefits
shall be paid or provided in accordance with the normal payment dates specified
for such payment or benefit. Notwithstanding any of the foregoing to the
contrary, the Company and its officers, directors, employees or agents make no
guarantee that the terms of this Agreement as written comply with, or are exempt
from, the provisions of Code Section 409A, and none of the foregoing shall have
any liability for the failure of the terms of this Agreement as written to
comply with, or be exempt from, the provisions of Code Section 409A.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.
WARRIOR MET COAL, INC.
By:    /s/ Kelli K. Gant                
Name:    Kelli K. Gant            
Title:    Chief Administrative Officer    


EXECUTIVE
/s/ Charles Lussier                    
Name:    Charles Lussier            
Title:    Chief Commercial Officer        



